970 So. 2d 370 (2007)
Wayne TAYLOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2360.
District Court of Appeal of Florida, Third District.
October 17, 2007.
Wayne Taylor, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and SUAREZ, JJ.
PER CURIAM.
This is an appeal of an order summarily denying a motion under Florida Rule of *371 Criminal Procedure 3.800(a), in which Wayne Taylor seeks additional credit for time served. On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
The State filed a response to the motion in the trial court, asserting that defendant-appellant Taylor is in error regarding his arrest date in one of his two cases, and that the defendant's time calculation is in error. However, neither the State nor the court attached a copy of the jail card or other documentation to support the State's calculation.
Because the record now before us fails to conclusively refute the defendant's claim, we reverse the order and remand for further proceedings. If the trial court again enters an order summarily denying the motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.